             Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 1 of 21



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11   EMPLOYEES’ RETIREMENT SYSTEM               No.
     OF THE CITY OF BATON ROUGE AND
12   PARISH OF EAST BATON ROUGE,                COMPLAINT FOR VIOLATIONS OF THE
     individually and on behalf of all others   FEDERAL SECURITIES LAWS
13   similarly situated,
14                                              CLASS ACTION
                                Plaintiff,
15         v.
                                                JURY TRIAL DEMANDED
16
     IMPINJ, INC., CHRIS DIORIO, EVAN
17   FEIN, and ERIC BRODERSEN

18                              Defendants.

19

20

21

22

23

24

25

26


     COMPLAINT FOR VIOLATIONS OF THE                               BYRNES & KELLER LLP
                                                               1 000 S eco nd Ave nu e, 38t h F lo o r
     FEDERAL SECURITIES LAWS                                      S eat t le, Wa s hi n gt o n 9 81 0 4
                                                                  Telepho ne: (206) 622-2000
                 Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 2 of 21



 1          Plaintiff Employees’ Retirement System of the City of Baton Rouge and Parish of East
 2   Baton Rouge (“Plaintiff”), by and through its counsel, alleges the following upon information
 3   and belief, except as to those allegations concerning Plaintiff, which are alleged upon personal
 4   knowledge. Plaintiff’s information and belief is based upon, inter alia, counsel’s investigation,
 5   which includes review and analysis of: (a) regulatory filings made by Impinj, Inc. (“Impinj” or
 6   the “Company”) with the United States Securities and Exchange Commission (“SEC”); (b) press
 7   releases and media reports issued by and disseminated by the Company; (c) analyst reports
 8   concerning Impinj; and (d) other public information regarding the Company.
 9                                            INTRODUCTION
10          1.       This securities fraud class action is brought on behalf of purchasers of Impinj’s
11   publicly traded securities between November 3, 2016 and February 15, 2018, inclusive (the
12   “Class Period”). The claims asserted herein are alleged against Impinj and certain of the
13   Company’s senior executives (collectively “Defendants”) and arise under Sections 10(b) and
14   20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
15   thereunder.
16          2.       Impinj is a leading provider of “RAIN RFID” hardware and software solutions
17   that are used by commercial and industrial clients to track and identify products. Throughout the
18   Class Period, Impinj defrauded investors concerning the demand for its integrated circuit (“IC”)
19   tags or “endpoints” that, when attached to an individual item, enable users to determine the
20   item’s identity, location, and authenticity.
21          3.       Specifically, Defendants repeatedly touted increased sales and purportedly strong
22   demand for endpoint ICs, which Defendants claimed had been driven by customers’ increasing
23   adoption of Impinj’s technology. In truth, Impinj’s “record breaking” revenues from 2016 to
24   late-2017 were the result of customers stockpiling inventory to account for Impinj’s production
25   delays and concerns over extended production lead times. In fact, while Impinj was attributing
26   increased sales to “accelerating” demand—and reassuring investors that the Company had


                                                                                 BYRNES & KELLER LLP
                                                                             1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                            S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -1-                       Telepho ne: (206) 622-2000
                 Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 3 of 21



 1   “confidence in the strong demand” and great “visibility” into its customers’ supposedly “low”
 2   inventory levels—Impinj customers amassed between one half to one billion excess endpoint
 3   ICs.
 4          4.       When the Company’s supply constraints eventually improved, and IC endpoint
 5   lead times shortened, Impinj customers reduced their purchases, significantly reducing Impinj’s
 6   sales during 2018. The revelations of the fraud as described below caused the price of Impinj
 7   stock to decline dramatically, significantly damaging Plaintiff and the Class.
 8                                    JURISDICTION AND VENUE
 9          5.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
10   Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17
11   C.F.R. § 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to
12   28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
13          6.       Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28
14   U.S.C. § 1391(b). Impinj maintains its executive offices in this District and many of the acts and
15   conduct that constitute the violations of law complained of herein, including dissemination to the
16   public of materially false and misleading information, occurred in and/or were issued from this
17   District. In connection with the acts alleged in this complaint, Defendants, directly or indirectly,
18   used the means and instrumentalities of interstate commerce, including, but not limited to, the
19   mails, interstate telephone communications, and the facilities of the national securities markets.
20                                               PARTIES
21          7.       Plaintiff Employees’ Retirement System of the City of Baton Rouge and Parish of
22   East Baton Rouge is a defined benefit pension plan established in 1953 that provides retirement
23   allowances and other benefits to regular employees of the City of Baton Rouge. As of December
24   31, 2017, Plaintiff managed approximately $1.2 billion in assets for the benefit of its
25   approximately 6,800 participants. Plaintiff purchased Impinj securities during the Class Period
26   and suffered damages as a result of the violations of the federal securities laws alleged herein.


                                                                                   BYRNES & KELLER LLP
                                                                               1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                              S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                           -2-                        Telepho ne: (206) 622-2000
                 Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 4 of 21



 1          8.       Defendant Impinj is a Delaware corporation with its principal executive offices
 2   located at 400 Fairview Avenue North, Suite 1200, Seattle, Washington 98109. The Company’s
 3   primary business consists of selling software and devices that connect everyday items to business
 4   and consumer applications. Impinj’s common stock trades on NASDAQ, which is an efficient
 5   market, under the ticker symbol “PI.” As of April 30, 2017, the Company had nearly 21 million
 6   shares of stock outstanding.
 7          9.       Defendant Chris Diorio (“Diorio”) is, and was at all relevant times, the Vice
 8   Chairman and Chief Executive Officer (“CEO”) of Impinj and a member of the Board of
 9   Directors.
10          10.      Defendant Evan Fein (“Fein”) was, until he resigned effective March 30, 2018,
11   the Chief Financial Officer (“CFO”) of Impinj.
12          11.      Defendant Eric Brodersen (“Brodersen”) is, and was at all relevant times, the
13   President and Chief Operating Officer of Impinj. Since Defendant Fein’s departure, Defendant
14   Brodersen has also been serving as the Principal Financial Officer of Impinj.
15          12.      Defendants Diorio, Fein, and Brodersen are collectively referred to herein as the
16   “Individual Defendants.” The Individual Defendants, because of their positions with Impinj,
17   possessed the power and authority to control the contents of Impinj’s reports to the SEC, press
18   releases, and presentations to securities analysts, money and portfolio managers, and institutional
19   investors. Each of the Individual Defendants was provided with copies of the Company’s reports
20   and press releases alleged herein to be misleading prior to, or shortly after, their issuance and had
21   the ability and opportunity to prevent their issuance or cause them to be corrected. Because of
22   their positions and access to material non-public information available to them, each of the
23   Individual Defendants knew that the adverse facts and omissions specified herein had not been
24   disclosed to, and were being concealed from, the public, and that the positive representations and
25   omissions which were being made were then materially false and/or misleading.
26


                                                                                   BYRNES & KELLER LLP
                                                                               1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                              S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                           -3-                        Telepho ne: (206) 622-2000
               Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 5 of 21



 1                                           BACKGROUND
 2           13.     Impinj sells integrated circuit (“IC”) tags, which, when connected to an item, are
 3   called endpoints. These endpoints function as a tag system that provides wireless information
 4   about tagged items, including information about the item’s identity, location, and authenticity.
 5   Impinj’s platform connects items such as apparel, medical supplies, automobile parts, driver’s
 6   licenses, food, and luggage to applications such as inventory management, patient safety, asset
 7   tracking, and item authentication, delivering real-time information to businesses about items they
 8   create, manage, transport, and sell.
 9           14.     Impinj also sells reader ICs that enable wireless communication with the tag ICs.
10   Original equipment manufacturing customers typically place large orders for reader ICs for use
11   in their products and often secure supply for an extended period of time. Impinj also sells
12   gateway systems that allow tag ICs to be scanned while in motion, such as when the item passes
13   through a hallway, and employs software to manage the information and process.                                The
14   Company’s customers include large commercial enterprises such as Wal-Mart and Microsoft.
15                                   DEFENDANTS DEFRAUD INVESTORS
16           15.     Throughout the Class Period, Impinj defrauded investors regarding the level of
17   demand for its IC tags. On November 3, 2016, the first day of the Class Period, Impinj
18   announced the Company’s financial results for the third quarter of 2016. During the earnings
19   conference call Impinj held on that day, CFO Fein reported revenue of $31 million, which
20   represented “50% growth over the third quarter of 2015 and 19.3% growth over the prior
21   quarter.” According to the Company, this quarterly growth “was driven primarily by increasing
22   demand for our endpoint ICs, followed by growing demand for our connectivity products.”
23   Because of this supposed increase in demand, Impinj estimated endpoint IC sales for 2016 to be
24   between 5.6 billion and 5.8 billion units—a significant increase from prior estimates of 4.9
25   billion to 5.1 billion units.
26


                                                                                 BYRNES & KELLER LLP
                                                                             1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                            S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -4-                       Telepho ne: (206) 622-2000
                 Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 6 of 21



 1          16.      CEO Diorio told investors during the November 3 conference call that Impinj
 2   views “endpoint IC volumes as an indicator of RAIN market adoption” and the Company is
 3   “excited by the accelerating demand we are seeing.” In fact, during that same conference call,
 4   Defendants reassured investors concerning the Company’s ability to asses demand from its
 5   customers. According to CFO Fein, “[w]e use several methods to conduct inventory levels” and
 6   “work[] closely with our largest inlay customers, and we’re in a position now where our
 7   customers are desiring their endpoint ICs in very rapid fashion, so we feel comfortable that
 8   inventory levels are low.” Defendant Fein added that the “visibility we’ve got, combined with
 9   the short lead time orders we’re seeing from many of those customers, give us real confidence in
10   the strong demand.”
11          17.      The statements set forth in ¶15-¶16 were materially false and misleading. In
12   truth, the Company’s reported earnings were not driven by “accelerating” demand for the
13   Company’s products nor increased market adoption of endpoint ICs. Rather, Impinj’s sales were
14   the result of customers stockpiling product in response to the Company’s supply constraints and
15   long lead times. As a result of customer stockpiling, Impinj’s customers’ inventory levels were
16   anything but “low” and, in fact, far exceeded actual end-user demand.
17          18.      On February 16, 2017, Impinj held its earnings call for its fourth quarter of 2016.
18   During this call, CFO Fein reported revenue of $33.7 million, a figure that was “ahead of our
19   guidance and representing 49% growth over the fourth-quarter of 2015.” Fein further touted that
20   this growth “was driven primarily by increasing demand for our endpoint ICs.” According to
21   Defendant Fein, “[f]or the full year, we grew revenue 43% to reach $112.3 million” and that
22   Impinj’s “endpoint IC volume for the year grew to $6 billion, roughly a 70% increase over the
23   prior year’s $3.5 billion.” For 2016, the endpoint ICs represented 77% of the Company’s total
24   revenues.
25          19.      Significantly, CEO Diorio told investors during the February 16, 2017 earnings
26   call that, “[a]s we’ve noted in prior calls, we view endpoint IC volumes as an indicator of RAIN


                                                                                  BYRNES & KELLER LLP
                                                                              1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                             S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                           -5-                       Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 7 of 21



 1   market adoption and are excited by the demand we’re seeing.” According to CFO Fein, this
 2   continued demand would translate into sales of between 7.8 and 8 billion endpoint ICs in 2017.
 3   Defendant Fein concluded, “[w]e remain on track to reach our target model in 2019 to 2020 with
 4   endpoint IC revenue greater than 60% of our total.”
 5          20.     The statements set forth in ¶18-¶19 were materially false and misleading. In
 6   truth, the Company’s revenue growth was not driven by increased demand for Impinj’s endpoint
 7   ICs, the Company’s endpoint IC volumes were not an accurate indicator of RAIN market
 8   adoption, and Impinj was not on track to reach its revenue target model in 2019 to 2020. In
 9   reality, the Company’s reported sales of endpoint ICs reflected purchases by Impinj customers
10   that greatly exceeded actual end-user demand, i.e., customers stockpiling product, in response to
11   the Company’s long lead times and supply constraints.
12          21.     On May 4, 2017, during the Company’s earnings call for its first quarter of 2017,
13   Impinj reported another “strong” quarter, with revenue of $31.7 million, representing 47%
14   growth over the first quarter of 2016. According to CFO Fein, the “growth was driven primarily
15   by the team’s strong execution and the market’s continued adoption of our platform.” Impinj
16   reaffirmed its prior guidance of between 7.8 and 8 billion endpoint ICs, with CEO Diorio telling
17   investors that, if anything, this guidance was conservative because it did not assume that several
18   significant sales the Company had the prior year would be repeated.
19          22.     When analysts directly questioned the Company about the drivers of Impinj’s own
20   increasing inventory levels during the May 4 earnings call, Impinj executives claimed those
21   increases were necessary to meet growing customer demand. Defendant Diorio told investors
22   that the Company was increasing its own inventory to establish a “position that meets the
23   demands of our market [and] the timing needs of our customer,” and that the “momentum and
24   the demands are so great, we’re going to invest even more in the inventory in the second
25   quarter.” CFO Fein similarly explained that these inventory increases were appropriate because
26   the Company had strong insight into end-user demand from discussions with its customers, and


                                                                                 BYRNES & KELLER LLP
                                                                             1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                            S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -6-                       Telepho ne: (206) 622-2000
               Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 8 of 21



 1   that the inventory levels at Impinj’s customers were appropriate. Specifically, Fein told investors
 2   that “we have an array of endpoint IC customers that we keep in regular contact with” including
 3   “relationships at all levels of those customers, meaning both executive and kind of in the line and
 4   managerial level. And based on those checks, we feel very good about the inventory levels at
 5   those places.”
 6          23.       The statements set forth in ¶21-¶22 were materially false and misleading.
 7   Impinj’s growth was not driven by continued market adoption of its products.                           Impinj’s
 8   increasing inventory levels were also not necessary to meet increased customer demand. In
 9   truth, the Company’s reported sales reflected customers purchasing excess inventory to account
10   for Impinj’s extended production lead times. Specifically, rather than maintain appropriate levels
11   of inventory, Impinj customers in fact amassed between one-half to one billion excess endpoint
12   ICs—inventory levels that were far in excess of actual demand and that would require a
13   subsequent inventory drawdown that would negatively impact sales going forward.
14                             THE TRUTH BEGINS TO BE REVEALED
15          24.       The first indication that Impinj had misled investors came on August 3, 2017,
16   when the Company reduced its full-year forecasts, citing delays in planned expansions at several
17   large customers. Specifically, CFO Fein disclosed during the Company’s earnings call for the
18   second quarter of 2017 that Impinj expected third quarter 2017 revenue to be in the range of
19   $31.75 million to $33.25 million, or up just 4.6% year-over-year. Defendant Diorio added that
20   Impinj was reducing its full year 2017 endpoint IC guidance from between 7.8 billion and 8.0
21   billion units to between 7.0 billion and 7.2 billion units—projecting approximately half the
22   growth it provided the prior quarter.
23          25.       CEO Diorio falsely assured investors on August 3 that the reduction was caused
24   by “several large end customers delaying planned expansions” that were “due primarily [] to
25   internal process and integration challenges at their end.” CFO Brodersen similarly stated that the
26   decline was due to customers’ internal issues, as opposed to a significant decline in demand.


                                                                                  BYRNES & KELLER LLP
                                                                              1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                             S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -7-                        Telepho ne: (206) 622-2000
                Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 9 of 21



 1   Despite Defendants’ false assurances, the price of the Company’s stock declined from $47.92 per
 2   share on August 3, 2017 to $37.52 per share on August 4, 2017, or approximately 22%.
 3          26.     On November 1, 2017, the Company announced earnings for the third quarter
 4   2017, and disclosed that it lowered fourth quarter guidance due to “a decline in endpoint IC
 5   demand.”     During Impinj’s earnings call held that day, Defendant Fein revealed that the
 6   Company recorded third-quarter revenue of $32.6 million, representing only 5% growth over the
 7   third quarter of 2016. Impinj’s guidance was even more disappointing, as Defendant Fein
 8   revealed that the Company revised fourth quarter revenues sharply downward and expected
 9   “non-GAAP earnings to be a loss between $4.95 million and $3.45 million.”
10          27.     According to Impinj, the Company’s fourth quarter outlook was “impacted by a
11   decline in endpoint IC demand,” with Defendant Diorio explaining that the reduced demand was
12   attributable to customers “adjusting from a transition where we had constrained supply and long
13   lead times to us having a buffer stock in short lead times now.” In fact, Diorio revealed that, in
14   the prior year, “we didn’t have enough product [and] so we have long lead times, and we see a
15   normalization happening now as we accommodate basically a new dynamic where we have
16   sufficient product to meet the demand.” This news caused the price of Impinj stock to decline
17   from $32.80 per share on November 1, 2017 to $21.55 per share on November 2, 2017, or
18   approximately 34%.
19          28.     Then, on February 1, 2018, Impinj pre-announced fourth quarter 2017 earnings,
20   disclosing that it expected revenue to miss even the reduced guidance it provided just weeks
21   earlier. CEO Diorio stated that the sales reduction was driven by a massive inventory backlog,
22   explaining that the Company’s “shortened endpoint IC lead times have contributed to a reduction
23   in our endpoint IC order backlog as well as ongoing reductions in inlay-partner inventory.” As a
24   result, “despite continued growth in endpoint IC consumption and in the number of deployments
25   by end users, we currently anticipate softness in our endpoint IC volumes and first quarter
26   revenue of $20 to $22 million.” Impinj also reported that long-time CFO Fein would resign


                                                                                 BYRNES & KELLER LLP
                                                                             1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                            S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -8-                       Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 10 of 21



 1   effective March 30, 2018. The revelation of this massive inventory backlog—a state of affairs
 2   that was completely inconsistent with the Company’s prior assurances that endpoint IC customer
 3   inventory levels were “low” and that demand was “strong”—caused the price of the Company’s
 4   stock to decline nearly 47%, from $22.86 per share on February 1, 2018 to $12.16 per share on
 5   February 2, 2018.
 6          29.     Two weeks later, during the Company’s earnings call for the fourth quarter of
 7   2017 held on February 15, 2018, Impinj disclosed fourth quarter revenue of just $26.9 million—
 8   a decrease of $6.8 million from the fourth quarter of 2016, and below the preliminary estimate of
 9   $29.5 million the Company announced in its February 1 pre-announcement. CFO Fein revealed
10   that after the pre-announcement, Impinj agreed to a customer’s request for a onetime product
11   exchange, requiring the Company to take an accounting reserve and decrease fourth quarter 2017
12   revenue by $3.2 million. According to the Company, the shortfall was primarily due to the 33%
13   decline in endpoint IC revenue resulting from the continued “inventory drawdown at our inlay
14   partners.” Worse, Impinj disclosed that the inventory drawdown would continue to impact
15   revenues for at least the first two quarters of 2018 and had such a drastic effect on the
16   Company’s financial position that Impinj had been forced to take significant measures to reduce
17   costs, including by firing employees, reducing product development, halting office expansion
18   and closing several remote offices.
19          30.     As CEO Diorio explained on Impinj’s February 15, 2018 earnings call, “endpoint
20   IC lead times have contracted from an average of 10 to 12 weeks in 2016 to an average of 4 to 6
21   weeks today. As a consequence, we have seen a significant reduction in our order backlog, and
22   we expect our inlay partners to further reduce their inventory by between 500 million and 1
23   billion units, mostly in the first and second quarters. As a result, even though we anticipate 15%
24   to 20% growth in end user endpoint IC consumption in 2018, our first half 2018 unit volume
25   growth will lag end user consumption.” On this news, the price of the Company’s stock declined
26


                                                                                 BYRNES & KELLER LLP
                                                                             1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                            S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -9-                       Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 11 of 21



 1   from $13.43 per share on February 15, 2018 to $11.07 per share on February 16, 2018, or nearly
 2   18%.
 3                                           LOSS CAUSATION
 4          31.     During the Class Period, as detailed herein, Defendants made materially false and
 5   misleading statements and omissions, and engaged in a scheme to deceive the market. This
 6   artificially inflated the price of Impinj securities and operated as a fraud or deceit on the Class.
 7   Later, when Defendants’ prior misrepresentations and fraudulent conduct were disclosed to the
 8   market on August 3, 2017, November 1, 2017, February 1, 2018, and February 15, 2018, the
 9   price of Impinj securities fell precipitously, as the prior artificial inflation came out of the price
10   over time. As a result of their purchases of Impinj securities during the Class Period, Plaintiff
11   and other members of the Class suffered economic loss, i.e., damages, under the federal
12   securities laws.
13                                  CLASS ACTION ALLEGATIONS
14          32.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
15   Rules of Civil Procedure on behalf of all persons who purchased the securities of Impinj during
16   the Class Period (the “Class”). Excluded from the Class are Defendants and their families,
17   directors, and officers of Impinj and their families and affiliates.
18          33.     The members of the Class are so numerous that joinder of all members is
19   impracticable. The disposition of their claims in a class action will provide substantial benefits
20   to the parties and the Court. As of April 30, 2017, there were 21 million shares of Impinj stock
21   outstanding, owned by hundreds or thousands of investors.
22          34.     There is a well-defined community of interest in the questions of law and fact
23   involved in this case. Questions of law and fact common to the members of the Class which
24   predominate over questions which may affect individual Class members include:
25          A.      Whether Defendants violated the Exchange Act;
26          B.      Whether Defendants omitted and/or misrepresented material facts;


                                                                                    BYRNES & KELLER LLP
                                                                                1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                               S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                            -10-                       Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 12 of 21



 1          C.      Whether Defendants’ statements omitted material facts necessary in order to make
 2                  the statements made, in light of the circumstances under which they were made,
 3                  not misleading;
 4          D.      Whether Defendants knew or recklessly disregarded that their statements and/or
 5                  omissions were false and misleading;
 6          E.      Whether the price of Impinj securities was artificially inflated;
 7          F.      Whether Defendants’ conduct caused the members of the Class to sustain
 8                  damages; and
 9          G.      The extent of damage sustained by Class members and the appropriate measure of
10                  damages.
11          35.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
12   sustained damages from Defendants’ wrongful conduct.
13          36.     Plaintiff will adequately protect the interests of the Class and has retained counsel
14   experienced in class action securities litigation. Plaintiff has no interests which conflict with
15   those of the Class.
16          37.     A class action is superior to other available methods for the fair and efficient
17   adjudication of this controversy.
18                         INAPPLICABILITY OF STATUTORY SAFE HARBOR
19          38.     Impinj’s “Safe Harbor” warnings accompanying its forward-looking statements
20   issued during the Class Period were ineffective to shield those statements from liability. Indeed,
21   those warnings were themselves misleading because they presented as potential risks conditions
22   that already existed or were known to be imminent when the warnings were made.
23          39.     Defendants are also liable for any false or misleading forward-looking statements
24   pleaded herein because, at the time each such statement was made, the speaker knew the
25   statement was false or misleading and the statement was authorized and/or approved by an
26   executive officer of Impinj who knew that the statement was false. None of the historic or


                                                                                   BYRNES & KELLER LLP
                                                                               1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                              S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                           -11-                       Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 13 of 21



 1   present tense statements made by Defendants were assumptions underlying or relating to any
 2   plan, projection, or statement of future economic performance, as they were not stated to be such
 3   assumptions underlying or relating to any projection or statement of future economic
 4   performance when made, nor were any of the projections or forecasts made by Defendants
 5   expressly related to, or stated to be dependent on, those historic or present tense statements when
 6   made.
 7                                  PRESUMPTION OF RELIANCE
 8           40.    At all relevant times, the market for Impinj’s securities was an efficient market for
 9   the following reasons, among others:
10           A.     Impinj stock met the requirements for listing, and was listed and actively traded
11                  on NASDAQ, a highly efficient and automated market;
12           B.     As a regulated issuer, Impinj filed periodic public reports with the SEC and
13                  NASDAQ;
14           C.     Impinj regularly and publicly communicated with investors via established market
15                  communication mechanisms, including through regular disseminations of press
16                  releases on the national circuits of major newswire services and through other
17                  wide-ranging public disclosures, such as communications with the financial press
18                  and other similar reporting services; and
19           D.     Impinj was followed by several securities analysts employed by major brokerage
20                  firm(s) who wrote reports which were distributed to the sales force and certain
21                  customers of their respective brokerage firm(s).       Each of these reports was
22                  publicly available and entered the public marketplace.
23           41.    As a result of the foregoing, the market for Impinj securities promptly digested
24   current information regarding Impinj from all publicly available sources and reflected such
25   information in the price of Impinj securities. Under these circumstances, all purchasers of Impinj
26


                                                                                  BYRNES & KELLER LLP
                                                                              1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                             S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                          -12-                       Telepho ne: (206) 622-2000
               Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 14 of 21



 1   securities during the Class Period suffered similar injury through their purchase of Impinj
 2   securities at artificially inflated prices and the presumption of reliance applies.
 3           42.     A Class-wide presumption of reliance is also appropriate in this action under the
 4   Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),
 5   because the Class’ claims are grounded on Defendants’ material omissions. Because this action
 6   involves Defendants’ failure to disclose material adverse information regarding the true demand
 7   for the Company’s IC tags—information that Defendants were obligated to disclose—positive
 8   proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld
 9   be material in the sense that a reasonable investor might have considered them important in
10   making investment decisions. Given the importance of Impinj’s IC tags to the Company’s
11   business, as set forth above, that requirement is satisfied here.
12                                                 COUNT I
13    For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants
14           43.     Plaintiff repeats and realleges each and every allegation contained above as if fully
15   set forth herein.
16           44.     During the Class Period, Defendants carried out a plan, scheme, and course of
17   conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
18   public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
19   other members of the Class to purchase Impinj securities at artificially inflated prices.
20           45.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
21   untrue statements of material fact and/or omitted to state material facts necessary to make the
22   statements not misleading; and (iii) engaged in acts, practices, and a course of business which
23   operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
24   maintain artificially high market prices for Impinj securities in violation of Section 10(b) of the
25   Exchange Act and Rule 10b-5 promulgated thereunder.
26


                                                                                     BYRNES & KELLER LLP
                                                                                 1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                                S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                            -13-                        Telepho ne: (206) 622-2000
               Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 15 of 21



 1           46.     Defendants, individually and in concert, directly and indirectly, by the use, means
 2   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
 3   continuous course of conduct to conceal adverse material information about the Company’s
 4   financial well-being, operations, and prospects.
 5           47.     During the Class Period, Defendants made the false statements specified above,
 6   which they knew or recklessly disregarded to be false or misleading in that they contained
 7   misrepresentations and failed to disclose material facts necessary in order to make the statements
 8   made, in light of the circumstances under which they were made, not misleading.
 9           48.     Defendants had actual knowledge of the misrepresentations and omissions of
10   material fact set forth herein, or recklessly disregarded the true facts that were available to them.
11   Defendants engaged in this misconduct to conceal Impinj’s true condition from the investing public
12   and to support the artificially inflated prices of the Company’s securities.
13           49.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
14   the market, they paid artificially inflated prices for Impinj securities. Plaintiff and the Class would
15   not have purchased the Company’s securities at the prices they paid, or at all, had they been aware
16   that the market prices for Impinj securities had been artificially inflated by Defendants’ fraudulent
17   course of conduct.
18           50.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the
19   other members of the Class suffered damages in connection with their respective purchases of the
20   Company’s securities during the Class Period.
21           51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act
22   and Rule 10b-5 promulgated thereunder.
23                                                COUNT II
24      For Violation of Section 20(a) of the Exchange Act Against the Individual Defendants
25
             52.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth
26
     above as if fully set forth herein.

                                                                                        BYRNES & KELLER LLP
                                                                                    1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                                   S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                             -14-                          Telepho ne: (206) 622-2000
              Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 16 of 21



 1          53.     The Individual Defendants acted as controlling persons of Impinj within the
 2   meaning of Section 20(a) of the Exchange Act.               By virtue of their high-level positions,
 3   participation in and/or awareness of the Company’s operations, direct involvement in the day-to-
 4   day operations of the Company, and/or intimate knowledge of the Company’s actual performance,
 5   and their power to control public statements about Impinj, the Individual Defendants had the power
 6   and ability to control the actions of Impinj and its employees. By reason of such conduct, the
 7   Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.
 8
                                          PRAYER FOR RELIEF
 9
            54.     WHEREFORE, Plaintiff prays for judgment as follows:
10
            A.      Determining that this action is a proper class action under Rule 23 of the Federal
11
                    Rules of Civil Procedure;
12
            B.      Awarding compensatory damages in favor of Plaintiff and other Class members
13
                    against all Defendants, jointly and severally, for all damages sustained as a result
14
                    of Defendants’ wrongdoing, in an amount to be proven at trial, including interest
15
                    thereon;
16
            C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
17
                    this action, including attorneys’ fees and expert fees; and
18
            D.      Awarding such equitable/injunctive or other further relief as the Court may deem
19
                    just and proper.
20
                                              JURY DEMAND
21
            55.     Plaintiffs demands a trial by jury.
22

23

24

25

26


                                                                                      BYRNES & KELLER LLP
                                                                                  1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                                 S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                              -15-                       Telepho ne: (206) 622-2000
             Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 17 of 21



 1   Dated: October 2, 2018                    Respectfully submitted,
 2                                             BYRNES & KELLER LLP
 3                                             /s/ Bradley S. Keller
 4                                             Bradley S. Keller, WSBA# 10665
                                               1000 Second Avenue, 38th Floor
 5                                             Seattle, Washington 98104
                                               Telephone: (206) 622-2000
 6                                             Facsimile: (206) 622-2522
                                               bkeller@byrneskeller.com
 7

 8                                             Liaison Counsel for Plaintiff Employees’
                                               Retirement System of the City of Baton
 9                                             Rouge and Parish of East Baton Rouge

10                                             BERNSTEIN LITOWITZ BERGER
                                                  & GROSSMANN LLP
11                                             Avi Josefson
12                                             Michael D. Blatchley
                                               1251 Avenue of the Americas
13                                             New York, New York 10020
                                               Telephone: (212) 554-1400
14                                             Facsimile: (212) 554-1444
                                               avi@blbglaw.com
15
                                               mikeb@blbglaw.com
16
                                               Counsel for Plaintiff Employees’ Retirement
17                                             System of the City of Baton Rouge and
                                               Parish of East Baton Rouge
18

19

20

21

22

23

24

25

26


                                                                      BYRNES & KELLER LLP
                                                                  1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                 S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                -16-                     Telepho ne: (206) 622-2000
             Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 18 of 21



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on October 2, 2018, I electronically filed the foregoing paper with
 3   the Clerk of the Court using the ECF system which will send notification of such filing to the
 4   email addresses denoted on the Electronic Mail Notice List.
 5

 6

 7                                                      /s/ Bradley S. Keller
                                                        Bradley S. Keller, WSBA# 10665
 8

 9                                                      Liaison Counsel for Plaintiff Employees’
                                                        Retirement System of the City of Baton
10                                                      Rouge and Parish of East Baton Rouge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                               BYRNES & KELLER LLP
                                                                           1 000 S eco nd Ave nu e, 38t h F lo o r
     COMPLAINT FOR VIOLATIONS OF THE                                          S eat t le, Wa s hi n gt o n 9 81 0 4
     FEDERAL SECURITIES LAWS                         -17-                     Telepho ne: (206) 622-2000
Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 19 of 21
Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 20 of 21
Case 2:18-cv-01447-JCC Document 1 Filed 10/02/18 Page 21 of 21
